Case 1:19-cv-02793-TSC Document 14-2 Filed 02/12/20 Page 1 of 8

EXHIBIT 2
Case 1:19-cv-02793-TSC Document 14-2 Filed 02/12/20 Page 2 of 8

   

driscoll seltzet

Richard W. Driscoll*
Direct: 703.879.2601
rdriscoli@driscollseltzer.com
*Admitted in VA, DC and MD

March 5, 2012

BY EMAIL AND FIRST CLASS MAIL

Larry E. Klayman, Esquire
2020 Pennsylvania Avenue, N.W., Suite 345
Washington, DC 20006

Re: Putative Claim for defamation, etc.

Dear Mr. Klayman:
This firm represents Judicial Watch, Inc. relating to the above-referenced matter.

Through a series of emails and again during our conversation on Tuesday, February 28,
2012, you advanced vague and unsupported allegations that Judicial Watch, its
President Thomas Fitton and an employee are participants in a conspiracy to defame
and disparage you based on the recent indictment handed down in Ohio. To date, you
have produced no evidence to support these truly outrageous allegations.

As | stated to you during our conversation, Judicial Watch did not authorize, make, or
participate in making, any statements regarding your indictment for criminal non-
support. For this reason, it is not necessary for Judicial Watch to take any action to
clarify or correct the statements of others.

Sincerely,
DRISCOLL & SELTZER, PLLC

A go f po

Richard W. Driscoll

 

 

cc: Paul J. Orfanedes, Esquire

O:\Client Matters\70007\1 - Correspondence\LEK 03 01 12.doc

a professional lintited liability company
Gmail - Judicial Watch

VM

Judicial Watch

Case 1:19-cv-02793-TSC Document 14-2 Filed 02/12/20 Page 3 of 8 1/24/14 9:11 PM

 

 

Richard Driscoll <rdriscoll@driscollseltzer.com> Mon, Mar 5, 2012 at 7:

To: Larry Klayman <leklayman@gmail.com>

Mr. Klayman:

Please see the attached letter.

Best regards,

Rich

Richard W. Driscoll, Esquire
Driscoll & Seltzer, PLLC

300 N. Washington St., Suite 304
Alexandria, VA 22314
703.879.2601 (Direct)
703.997.4892 (Facsimile)
rdriscoll@driscollseltzer.com

www.driscollseltzer.com

49 AM

The information contained in this message, including attachments, may contain privileged or confidential information
that is intended to be delivered only to the person identified above. If you are not the intended recipient, or the person

responsible for delivering this message to the intended recipient, Driscoll & Seltzer requests that you immediately
notify the sender and asks that you do not read the message or its attachments, and that you delete them without
copying or sending them to anyone else.

are LEK 03 05 12.pdf
44K

https://mail.google.com/mail/u/0/?ui=2&ik=ef0de54 1ldb&view=pt&q=rich%2O0driscoll&qs=true&search=query&th=135e38d07ab0fc29

Page 1 of 2
Case 1:19-cv-02793-TSC Document 14-2 Filed 02/12/20 Page 4 of 8

Gmail - judicial Watch 1/24/14 9:11 PM

https://mail.google.com/mail/u/0/?ui=2&ik=ef0de54 ldb&view=pt&q=rich%2 Odriscoll&qs=true&search=query&th=135e38d07ab0fc29 Page 2 of 2
Gmail - Defamation, False HAO Rod MARAIS: GRGon Document 14-2 Filed 02/12/20 Page 5 of 8 1/24/14 9:12 PM

f° ty

Defamation, False Light and Other Potential Causes of Action

 

 

 

Larry Klayman <leklayman@gmail.com> Fri, Feb 24, 2012 at 10:24 AM
To: rdriscoll <rdriscoll@driscollseltzer.com>

Rich:

Is there a time today when you are free to speak? Have you communicated with your clients, Judicial Watch, Fitton et.
al?

This matter is serious and much damage has been done through Connie Ruffley, Fitton and others, individually and
on behalf of JW. And, this is not the only recent instance where | have been defamed and held in a false light in the
last few months. | will explain when we talk.

The French have an expression; "the more things change the more they remain the same." While the French
government just removed the word "madmoiselle" from government documents, this French proverb still applies,
particularly when it comes to Fitton and co

Let me know. Rather than just filing suit, | am attempting to discuss having your clients mitigate the damage and to try
to resolve matters if we can.

Sincerely,

Larry Klayman

 

Richard Driscoll <rdriscoll@driscollseltzer.com> Fri, Feb 24, 2012 at 1:47 PM
To: Larry Klayman <leklayman@gmail.com>

| am available now.

Richard W. Driscoll, Esquire
Driscoll & Seltzer, PLLC

300 N. Washington St., Suite 304
Alexandria, VA 22314
703.879.2601 (Direct)
703.997.4892 (Facsimile)

rdriscoll@driscollseltzer.com

https://mail.google.com/mail/u/0/?ui=2&ik=ef0de54 ldb&view=pt&q=rich%2 0driscoll&qs=true&search=query&th=135b09bb9361db3a Page 1 of 2
Gmail --Defamation, FalseCHASPrddh Cv? €93< TSGion Document 14-2 Filed 02/12/20 Page 6 of 8 1/24/14 9:12 PM

www.driscollseltzer.com

The information contained in this message, including attachments, may contain privileged or confidential information
that is intended to be delivered only to the person identified above. If you are not the intended recipient, or the person
responsible for delivering this message to the intended recipient, Driscoll & Seltzer requests that you immediately
notify the sender and asks that you do not read the message or its attachments, and that you delete them without
copying or sending them to anyone else.

From: Larry Klayman [mailto:leklayman@gmail.com]

Sent: Friday, February 24, 2012 1:25 PM

To: Richard Driscoll

Subject: Defamation, False Light and Other Potential Causes of Action

[Quoted text hidden]

 

leklayman@gmail.com <leklayman@gmail.com> Fri, Feb 24, 2012 at 2:08 PM
Reply-To: leklayman@gmail.com
To: Richard Driscoll <rdriscoll@driscollseltzer.com>

Tied up now. Call later
Sent from my Verizon Wireless BlackBerry

 

 

From: "Richard Driscoll" <rdriscoll@DriscollSeltzer.com>

Date: Fri, 24 Feb 2012 16:47:40 -0500

To: Larry Klayman<leklayman@gmail.com>

Subject: RE: Defamation, False Light and Other Potential Causes of Action
[Quoted text hidden]

https://mail.google.com/mail/u/0/?ui=2&ik=ef0de5 4 ldb&view =pt&q=rich%20driscoll&qs=true&search=query&th=135b09bb9361db3a Page 2 of 2
Gmail ~PL CALL ME - uRC@ASE 1:19-Cv-02793-TSC Document 14-2 Filed 02/12/20 Page 7 of 8 1/24/14 9:14 PM

f~ ‘

bk rg i 4

a im il
bean todd

PL CALL ME - URGENT

 

 

 

Larry Klayman <leklayman@gmail.com> Thu, Feb 23, 2012 at 10:24 AM
To: rdriscoll <rdriscoll@driscollseltzer.com>

RICH:

| AM BEING DEFAMED BY AN EMPLOYEE AND AGENT OF JUDICIAL WATCH, CONNIE RUFFLEY.
PL CALL ME TO DISCUSS.

THANK YOU,

LARRY

310 595 0800

 

Richard Driscoll <rdriscoll@driscollseltzer.com> Thu, Feb 23, 2012 at 11:00 AM
To: Larry Klayman <leklayman@gmail.com>

| attempted to contact you but the went unanswered and the message box was full. Will be in witness interview for
remainder of the day.

Richard W Driscoll
Sent from my iPhone
[Quoted text hidden]

 

leklayman@gmail.com <leklayman@gmail.com> Thu, Feb 23, 2012 at 11:03 AM
Reply-To: leklayman@gmail.com
To: Richard Driscoll <rdriscoll@driscollseltzer.com>

Let's talk after. In the meantime thanks for advising JW and Ruffley what | informed u about. | will explain more when
we talk. Its over the Obama citizenship issue and Ruffley is out making false statements about me and my personal
life etc. | have a record of what was said and done.

Best
Larry

[Quoted text hidden]
Sent from my Verizon Wireless BlackBerry

 

Richard Driscoll <rdriscoll@driscollseltzer.com> Thu, Feb 23, 2012 at 12:54 PM
To: leklayman@gmail.com

 

| have no information regarding your assertions and concede nothing.

Richard W Driscoll
Sent from my iPhone

https: //mail.google.com/mail/u/0/?ui=2&ik=ef0de54 ldb&view=pt&q=rich%2 Odriscoll&qs=true&search=query&th=135ab7564 1c8bf73 Page 1 of 2
Gmail -.PL CALL ME - urc&a@S€ 1:19-cv-02793-TSC Document 14-2 Filed 02/12/20 Page 8 of 8 1/24/14 9:14 PM

{Quoted text hidden]

Thu, Feb 23, 2012 at 3:05 PM

Larry Klayman <leklayman@gmail.com>
To: Richard Driscoll <rdriscoll@driscollseltzer.com>

Didn't expect you as their counsel to concede anything. But if you want to learn what is at issue call me. Hopefully,
matters can be resolved appropriately without further harm.

Best,

Larry
[Quoted text hidden]

https: //mail.google.com/mail/u/0/?ui=2 &ik=ef0de54 1db&view=pt&q=rich%2 Odriscoll&qs=true&search=query&th=135ab75641c8bf73 Page 2 of 2
